DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.
Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive. 	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues the proposed modification would change the principle operation of the prior art Badylak. Applicant argues nowhere does Badylak discuss implantation of an implantable medical device such as cardiac rhythm management devices of Buevich, but instead adipose tissue scaffold can be placed inside a bag.  The implantation of a cardiac rhythm management device requires vastly different considerations than, soft tissue implant.   The examiner respectfully disagrees as Badylak in Paragraph [0054] discloses the scaffold is cross-linked to a device, such as an implant, to increase bioacceptability of the implant and/or to increase attachment of the device.  Therefore, the Applicant’s arguments are not persuasive as Badylak discusses how the scaffold is used with an implanted medical device to increase bioacceptability of the implant and/or increase attachment of the device. 	 Applicant argues no reason is provided that a person of ordinary skill would utilize the “bag” of Badylak with an implantable medical device as taught by Buevich.  Applicant argues that a person having ordinary skill in the art upon reviewing Badylak would not be motivated to modify the “bag” to “reduce migration” because Badylak is not concerned with, nor mention, any complications relating to “migration” of the bag.  The examiner respectfully disagrees as Paragraph [0054] of Badylak discloses using the scaffold to increase attachment of the implanted device.  By increasing attachment of the device, the device has reduced migration.  As an example, the examiner notes that migration of a medical device can cause shifting of electrical stimulation, resulting in reduced therapeutic treatment.
 	Regarding applicant’s arguments that Badylak teaches away from the proposed modification, it is noted that the applicant is using “teaching away” in a much broader sense that it is legally accepted. For a reference to be considered to teach away from a proposed In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004). The applicant is further advised that disclosed examples and/or preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, even if such nonpreferred embodiments are described as somewhat inferior. See In re Susi, 169 USPQ 423 (CCPA 1971), and In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994). In this case, Badylak is providing examples which include orthopedic implant for cartilage repair (e.g. knee or TMJ cartilage repair) or an implant for breast reconstruction or augmentation (e.g. Paragraph [0042]) and not limiting or discrediting the use of other medical devices, such as cardiac rhythm management devices.  Further Paragraph [0048] of Badylak teaches that the cells propagated in the cell growth scaffolds have the capacity to develop into other tissue such as heart or dermal connective tissue and not just cartilage repair or breast reconstruction as argued.  Badylak also teaches increasing attachment of the implanted device (Paragraph [0054]) it would be an obvious modification with Buevich which teaches other medical devices such as pacemakers and defibrillators contained within a pocket (pouch) to reduce device migration in the device that best treats the patient.  Therefore, allowing the scaffolding of Badylak to increase attachment of the medical device and reducing migration of the device.  With reduced migration of the medical device less shifting is likely to occur causing electrodes to change position, which provides optimal therapeutic treatment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 depends from canceled claim 50, making the dependency unclear, or if it should be an independent claim.  In order to advance prosecution, the examiner assumes this should depend from claim 23.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-25, 28, 30, 37-38, 42, 51-54 and 57-61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badylak et al (US Publication 2013/0202563) in view of Buevich et al (US Publication 2008/0132922) and Ward et al (US Publication 2010/0028396).
Referring to Claims 23 and 57, Badylak et al teaches a medical product, comprising: a remodelable pocket structure having pocket walls comprising a extracellular matrix material 
 	It would have been obvious to modify Badylak with the therapeutic agent absorbed into the ECM pocket structure (bag) to provide more immediate benefits to the patient by having the agent placed in direct contact with the implant site and since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
 	Additionally, Buevich et al teaches that it is known to apply therapeutic agents, including one or more antibiotic agents, to a pouch as set forth in Paragraphs [0021], [0046], [0075] and [0077-0086]; wherein the pouch contains a medical device (e.g. Paragraph [0014]) to provide In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Referring to Claim 24, Badylak et al in view of Buevich et al and Ward et al teaches the medical product of claim 23, wherein the pocket structure is configured to induce cell proliferation and tissue growth and to generate functional patient tissue upon implantation in a patient (e.g. Paragraph [0012]).
Referring to Claims 25, 37, 38, and 59, Badylak et al in view of Buevich et al and Ward et al teaches the claimed invention, except wherein said implantable medical device comprises a pacemaker, a defibrillator, an implantable access system, a neurostimulator, an infusion pump, or a ventricular assist device. 	Buevich et al teaches that it is known to use medical devices comprising one of pacemakers, defibrillators, implantable access systems, neurostimulators, ventricular assist devices, infusion pumps contained within a pocket (pouch) as set forth in Figure 10 and Paragraph [0094] to provide improved patient treatment by reducing device migration in the 
Referring to Claim 28, Badylak et al in view of Buevich et al and Ward et al teaches the medical product of claim 24, wherein said extracellular matrix composition comprises extracellular matrix derived from submucosa, renal capsule membrane, dermal collagen, dura mater, pericardium, fascia lata, serosa, peritoneum or basement membrane layers (e.g. Paragraph [0043]).
Referring to Claims 30 and 58, Badylak et al in view of Buevich et al and Ward et al teaches the claimed invention, wherein said one or more antibiotic agents comprise cefazolin, rifampin, and/or minocycline (e.g. Paragraph [0052]).
Referring to Claim 42, Badylak et al in view of Buevich et al and Ward et al teaches the product of claim 23, except wherein said implantable medical device comprises a pacemaker, a defibrillator, an implantable access system, a neurostimulator, an infusion pump, or a ventricular assist device.
Referring to Claims 51-54, Badylak et al in view of Buevich et al and Ward et al teaches the claimed invention, except wherein said remodelable pocket structure comprises a multilaminate extracellular matrix material; wherein said multilaminate extracellular matrix material comprises a plurality of extracellular matrix material layers bonded together; wherein said multilaminate extracellular matrix material comprises one or more layers of extracellular matrix material and one or more polymer layers; wherein said one or more polymer layers includes a bioabsorbable polymer layer and/or an antibiotic. 	Ward et al teaches that it is known to use a multilaminate extracellular matrix comprising a plurality of extracellular matrix material layers bonded together with one or more polymer layers; and wherein the one or more polymer layers includes a bioabsorbable polymer 
Referring to Claim 60, Badylak et al in view of Buevich et al and Ward et al teaches the claimed invention, wherein said extracellular matrix composition comprises extracellular matrix derived from small intestine submucosa tissue (e.g. Paragraph [0043] discloses the ECM is derived from small intestine submucosa).

Referring to Claim 61, Badylak et al in view of Buevich et al and Ward et al teaches the claimed invention, wherein said extracellular matrix composition comprises extracellular matrix . 	
Claims 41, and 43-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badylak et al (US Publication 2013/0202563) in view of Buevich et al (US Publication 2008/0132922) and Ward et al (US Publication 2010/0028396), as applied above, and further in view of Bates (US Publication 2006/0229670).
Referring to Claims 43 and 44, Badylak et al in view of Buevich et al and Ward et al teaches the medical product of claim 23, except wherein said extracellular matrix composition includes fibronectin; and wherein said therapeutic agent comprises chitosan. 	Bates teaches that it is known to use an extracellular matrix composition includes fibronectin and chitosan as set forth in Paragraphs [0064], [0084] and [0092] to provide improved promotion of cell adhesion and cell attachment and to vary the physical characteristics of the ECM with the advantage that it (chitosan) is eventually reabsorbed back into the body as a sugar.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Badylak et al, with an extracellular matrix composition includes fibronectin and chitosan as taught by Bates, since such a modification would provide the predictable results of improved promotion of cell adhesion and cell attachment and to vary the physical characteristics of the ECM with the advantage that it (chitosan) is eventually reabsorbed back into the body as a sugar.
Referring to Claim 41, Badylak et al in view of Buevich et al, Ward et al and Bates teaches the claimed invention, except wherein said implantable medical device comprises a pacemaker, a defibrillator, an implantable access system, a neurostimulator, an infusion pump, or a ventricular assist device. 	Buevich et al teaches that it is known to use medical devices comprising one of pacemakers, defibrillators, implantable access systems, neurostimulators, ventricular assist devices, infusion pumps contained within a pocket (pouch) as set forth in Figure 10 and Paragraph [0094] to provide improved patient treatment by reducing device migration in the device that best treats the patient.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Badylak et al, with medical devices comprising one of pacemakers, defibrillators, implantable access systems, neurostimulators, ventricular assist devices, infusion pumps contained within a pocket (pouch) as taught by Buevich et al, since such a modification would provide the predictable results of improved patient treatment by reducing device migration in the device that best treats the patient.
Referring to Claim 45, Badylak et al in view of Buevich et al, Ward et al and Bates teaches the medical product of claim 44, wherein said extracellular matrix composition is in sheet form (e.g. Paragraph [0042]).

Referring to Claim 46, Badylak et al in view of Buevich et al, Ward et al and Bates teaches the medical product of claim 45, wherein said sheet form extracellular matrix 

Referring to Claim 47, Badylak et al in view of Buevich et al, Ward et al and Bates teaches the medical product of claim 46, wherein said extracellular matrix composition comprises extracellular matrix derived from small intestine submucosa tissue (e.g. Paragraph [0043]); and wherein the pocket structure is configured to induce cell proliferation and tissue growth and to generate functional patient tissue upon implantation in a patient (e.g. Paragraph [0012]).

Referring to Claim 48, Badylak et al in view of Buevich et al, Ward et al and Bates teaches the medical product of claim 47, wherein said extracellular matrix includes one or more bioactive agents (e.g. Paragraphs [0050] discloses at least one agent and Paragraph [0051] discloses bFGF).

Referring to Claim 49, Badylak et al in view of Buevich et al, Ward et al and Bates teaches the medical product of claim 48, wherein said one or more bioactive agents comprise basic fibroblast growth factor, transforming growth factor beta, epidermal growth factor, cartilage derived growth factor, and/or platelet derived growth factor (e.g. Paragraph [0051]).
Claims 64-67 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badylak et al (US Publication 2013/0202563) in view of Buevich et al (US Publication .
Referring to Claims 64 and 65, Badylak et al teaches a medical product, comprising: a remodelable pocket structure having pocket walls comprising a collagenous extracellular matrix material, said collagenous extracellular matrix material, said pocket structure comprising an internal region (e.g. Paragraphs [0042-0043] disclose an extracellular matrix (ECM) derived bag in which a medical device is placed); an antibiotic solution impregnated in said collagenous extracellular matrix material, said antibiotic solution comprising one or more antibiotic agents (e.g. Paragraph [0050] teaches a therapeutic agent is embedded into (impregnated) to an ECM (scaffolding) and Paragraph [0008] disclose scaffolds are composed of ECM materials.  It is noted that the Paragraph [0050] discloses the therapeutic agent include antimicrobial agents and Paragraph [0052] includes antimicrobial agent rifampin which is an antibiotic agent (see claim 66 below which lists rifampin as an antibiotic agent)).
 	However, Badylak et al does not disclose collagenous extracellular matrix composition comprising at least 80% collagen on a dry weight basis; an implantable electronic medical device disposed in said internal region of said pocket structure; wherein said implantable electronic medical device comprises a pacemaker, a defibrillator, an implantable access system, a neurostimulator, an infusion pump, or a ventricular assist device; and wherein said remodelable pocket structure comprises a multilaminate extracellular matrix material. 	Buevich et al teaches that it is known to use implantable medical devices comprising one of pacemakers, defibrillators, implantable access systems, neurostimulators, ventricular 
 	Hodde teaches that it is known to use ECM materials with abundant collagen, at least about 80% collage on a dry weight basis as set forth in Paragraph [0017] to provide sufficient collagen to provide tensile strength and direct tissue development.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Badylak et al, with ECM materials with abundant collagen, at least about 80% collage on a dry weight basis as taught by Hodde, since such a modification would provide the predictable results of sufficient collagen to provide tensile strength and direct tissue development.
 	Ward et al teaches that it is known to use a multilaminate extracellular matrix comprising a plurality of extracellular matrix material layers bonded together with one or more polymer layers; and wherein the one or more polymer layers includes a bioabsorbable polymer layer and/or an antibiotic as set forth in Paragraphs [0006], [0079], [0080], [0083], and [0224] to provide an extracellular matrix being mechanically stable under continuous stress and able 
Referring to Claim 66, Badylak et al in view of Buevich et al, Hodde and Ward et al teaches the medical product of claim 64, wherein said one or more antibiotic agents comprise cefazolin, rifampin, and/or minocycline (e.g. Paragraph [0052]).

Referring to Claim 67, Badylak et al in view of Buevich et al, Hodde and Ward et al teaches the medical product of claim 64, wherein said collagenous extracellular matrix composition comprises extracellular matrix derived from submucosa, renal capsule membrane, dermal collagen, dura mater, pericardium, fascia lata, serosa, peritoneum, basement membrane layers, small intestine submucosa tissue, or urinary bladder submucosa (e.g. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792